EXHIBIT 10. 7
 
 
February 13, 2015
 
AMENDMENT NO.1 TO TERM LOAN AND SECURITY AGREEMENT


 
THIS AMENDMENT NO.1 TO TERM LOAN AND SECURITY AGREEMENT (this "Amendment") is
made as of February 13, 2015 (the "Effective Date'') between AeroGrow
International, Inc., a Nevada corporation (the "Borrower"), and SMG Growing
Media, Inc., an Ohio corporation (the "Lender''). Capitalized terms used herein
and not otherwise defined herein shall have the respective meanings given to
them in the Loan Agreement (defined below).


WHEREAS, the Borrower and the Lender are parties to that certain Term Loan and
Security Agreement dated as of July 10, 2014 (as amended, restated, supplemented
or otherwise modified from time to time, the "Loan Agreement");
 
WHEREAS, the Borrower has requested that the Lender agree to amend the Loan
Agreement to extend the Maturity Date to April 15,2015, and the Lender has
agreed to such extension subject to implementation of the default rate of
interest; and
 
WHEREAS, the Borrower and the Lender have agreed to amend the Loan Agreement on
the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower and the
Lender hereby agree to enter into this Amendment.
 
1.              Amendments to the Loan Agreement. Effective as of the date of
satisfaction of  the conditions precedent set forth in Section 2 below, the
parties hereto agree that the Loan Agreement is hereby amended as follows:
 
(a)              The definition of "Maturity Date" is hereby amended and
restated in its entirety as follows:
 
"Maturity Date" means April 15, 2015.
 
(b)              The first sentence of Section 4(a) of the Loan Agreement is
hereby amended and restated as follows:
 
"The unpaid principal balance of the Term Loan shall bear interest at a rate
equal to (i) 10% per annum (the "Interest Rate") until February 15, 2015 and
(ii) 20% per annum from February 16, 2015 through and including the Interest
Payment Trigger Date (reflecting implementation of the default rate of interest
under Section 4{b) below)."
 
2.              Conditions of Effectiveness. The effectiveness of this Amendment
is subject to the conditions precedent that the Lender shall have received (i)
counterparts of this Amendment duly executed by the Borrower and the Lender and
(ii) payment and/or reimbursement of the Lender's reasonable out-of-pocket fees
and expenses (to the extent invoiced) in connection with this Amendment.
 
3.              Representations and Warranties of the Borrower. The Borrower
hereby represents and warrants as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
(a)              This Amendment and the Loan Agreement (as modified hereby), as
applicable, each constitute legal, valid and binding obligations of the Borrower
and are enforceable against the Borrower in accordance with their terms, except
as such enforceability (i) may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or other similar laws
affecting the enforcement of creditors' rights and remedies generally and (ii)
is subject to general principles of equity (regardless of whether enforceability
is considered in a proceeding in equity or at law).
 
(b)              As of the date hereof and after giving effect to the terms of
this Amendment, (i) no Default or Event of Default has occurred and is
continuing and (ii) the representations and warranties of the Borrower set forth
in the Loan Agreement, as amended hereby, are true and correct in all material
respects, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date.
 
4.    Reference to and Effect on the Loan Agreement.
 
(a)              Upon the effectiveness hereof, each reference to the Loan
Agreement in the Loan Agreement or any other Loan Document shall mean and be a
reference to the Loan Agreement as amended hereby.
 
(b)              Each Loan Document and all other documents, instruments and
agreements executed and/or delivered in connection therewith shall remain in
full force and effect and are hereby ratified and confirmed.
 
(c)              Except with respect to the subject matter hereof, the
execution, delivery and effectiveness of this Amendment shall not operate as a
waiver of any right, power or remedy of the Lender, nor constitute a waiver of
any provision of the Loan Agreement, the Loan Documents or any other documents,
instruments and agreements executed and/or delivered in connection therewith.
 
5.              GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF OHIO.
 
6.              Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.
 
7.              Counterparts. This Amendment may be executed by one or more of
the parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Amendment.
 
[Signature Pages Follow]
 
 
 

--------------------------------------------------------------------------------

 


 


 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the Effective Date.
 
AEROGROW INTERNATIONAL, INC.,
as the borrower
 
By:                                                                   
 
Name:
 
Title:
 


 
SMG GROWING MEDIA, INC.,
as the lender
 
By:                                                                   
 
Name:
 
Title:


 


 


 


 


 


 


 


 


 




Signature Page to Amendment No. 1 to
Term Loan and Security Agreement dated as of July 10, 2014
AeroGrow International, Inc.
 